a

‘ THE DEFENDANT:

 

L4
AO 2498 (Rev. 02/08/2019) Judgment ina Criminal Petty Case (Modified) , Page | of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United Siates of America a JUDGMENT IN A CRIMINAL CASE
Vv. (For Offenses Committed On or After November 1, 1987)

Cristian Garcia-Aparicio Case Number: 3:20-mj-20595

 

Thomas S. Sims

Defendant's Attorney FILED —

MAR 16 2020

 

 

REGISTRATION NO. 95047298'

 

 

 

pleaded guilty to count(s) 1 of Complaint

CLERK Us DISTENCT COWAT.

SOUTHERN DISTRICT OF CALIFORNIA
DEPUTY

 

CO was found guilty to count(s)
after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s): _

 

Title & Section “Nature of Offense . Count Number(s)

 

 

8:1325 ILLEGAL ENTRY (Misdemeanor) dl
C1 The defendant has been found not guilty on count(s)
[J .Count(s) dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

| imprisoned for a term of:

/ TIME SERVED oO days

 

BI Assessment: $10 WAIVED Fine: WAIVED

Ed Court recommends USMS, ICE. or DHS or other arresting agency return all property and all documents i in
the defendant’s possession at the time of arrest upon their deportation or removal.
C Court recommends: defendant be deported/removed with relative, charged in case

 

 

IT [8 ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Monday, March 16, 2020
Date of Imposition of Sentence

 

Michael J. Seng

HONORABLE MICHAEL J. SENG |
UNITED STATES MAGISTRATE JUDGE

 

 

Clerk’s Office Copy oe | oe 7" | 3:20-mj-20595

 

 

 
